Citation Nr: 1243069	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  08-01 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include claimed as due to exposure to Agent Orange herbicides. 

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include claimed as due to exposure to Agent Orange herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for peripheral neuropathy of the upper and lower extremities.

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in San Antonio, Texas, in March 2010.  A transcript of the hearing is of record.  

In December 2010, the Board remanded this matter for further development, which has been completed, and the case has been returned to the Board for appellate consideration. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file to date reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal that the Board is adjudicating in this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his current peripheral neuropathy of the bilateral and lower upper extremities are related to service, to specifically include exposure to Agent Orange/gunpowder therein.  

The Board notes that the Veteran's exposure to herbicides is not in debate, as the record clearly establishes that he was in Vietnam from August 1968 to July 1969.  Additionally, service connection for subacute peripheral neuropathy may be presumed to have been incurred in service even if there is no evidence of the disease in service if it is manifested to a degree of 10 percent within a year after exposure to herbicides in service.  See 38 C.F.R. § 3.307(a) (6) (ii) (2012); 38 C.F.R. § 3.309(e) (2012).  However, in this case there is no probative evidence that peripheral neuropathy manifested to a degree of 10 percent within a year of service discharge as the earliest documented diagnosis of such was not until 2002.  Therefore service connection on a presumptive basis for exposure to herbicides is not warranted.  Id.  

Although the Veteran is not entitled to a regulatory presumption of service connection for this disability as a result of in-service herbicide exposure, he can still establish service connection on a direct basis or based on applicable presumptions established for chronic disease under 38 C.F.R. § 3.309(a).  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation).  

In this regard, the Veteran testified at his March 2010 hearing that Dr. Zimmerman indicated to him that Agent Orange may be a causative factor in the development of peripheral neuropathy.  Additionally, a review of the claims folder shows that in an October 2005 report Dr. McFarling stated that the cause of the Veteran's peripheral neuropathy was uncertain.  

Furthermore, the Board observes that the Veteran denied any symptoms associated with peripheral neuropathy at service discharge.  However, he testified at his hearing that he experienced leg and foot cramps within two to three months of being in country.  He also stated that he saw his family doctor within a year of service discharge for his leg and foot cramps, for which he was diagnosed with lack of salt.  Nevertheless, there is no documented evidence in the record of such treatment shortly following service.  On his January 2006 application for service connection, the Veteran listed February 1999 (for his lower extremity disabilities and 2004 for his upper extremity disabilities) as the earliest date for when he received treatment for his disabilities.  Additionally, as noted above, the first complaints of peripheral neuropathy in the record are not until approximately 2002. 

The Veteran has not yet been afforded an examination to determine the nature and etiology of his peripheral neuropathy.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c) (4) (2012).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  Therefore, the Board finds that the Veteran should be afforded a VA examination to determine the current nature and etiology of his peripheral neuropathy of the bilateral lower and upper extremities, to include whether it is due to exposure to Agent Orange, or other substances in service, e.g. gunpowder, in service.  See 38 U.S.C.A § 5103A (West 2002); 38 C.F.R. § 3.159(c) (4) (2012). 

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an appropriate examination to determine the nature and etiology of his peripheral neuropathy of the bilateral lower and upper extremities.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken. 

The examiner must determine whether it is as likely as not (a 50 percent or greater probability) that the Veteran has peripheral neuropathy of the bilateral lower and/or upper extremities.  If so, the examiner should indicate whether it is as likely as not (a 50 percent or greater probability) that the Veteran's peripheral neuropathy of the bilateral lower and/or upper extremities is related to his active duty, to include his conceded in-service exposure to Agent Orange or exposure to any other substance in service, to include gunpowder.

The examiner should give an approximate date of onset of the disabilities, taking into consideration the medical records as well as the Veteran's statements. 

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be clearly set forth.   

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

2. After undertaking any additional development deemed to be necessary, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

